
	

115 SRES 182 ATS: Designating May 2017 as “Melanoma Awareness Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 182
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Mr. Reed (for himself, Mr. Isakson, and Mr. Durbin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 2017 as Melanoma Awareness Month.
	
 Whereas, as of May 2017, there are nearly 1,000,000 people living with melanoma in the United States;
 Whereas over 160,000 people of the United States will be diagnosed with melanoma in 2017; Whereas melanoma is the second-most commonly diagnosed cancer in young adults;
 Whereas approximately 90 percent of cases of melanoma can be traced to exposure to ultraviolet rays;
 Whereas Congress enacted the Sunscreen Innovation Act (Public Law 113–195) to help bring new, safe sunscreens to the market;
 Whereas increasing intermittent sun exposure in childhood and throughout the lifetime of a person is associated with an increased risk of squamous cell carcinoma, basal cell carcinoma, and melanoma;
 Whereas 1 blistering sunburn during childhood or adolescence can nearly double the chance that a person develops melanoma later in life, while 5 or more blistering sunburns in late adolescence increases the risk of—
 (1)melanoma by 80 percent; and (2)nonmelanoma by 68 percent; and
 Whereas research shows that wearing sunscreen and taking other preventive measures can prevent sunburn and reduce the risk of skin cancer and premature aging: Now, therefore, be it
		
	
 That the Senate— (1)designates May 2017 as Melanoma Awareness Month;
 (2)supports the goals and ideals of Melanoma Awareness Month; (3)continues to support research for the prevention, detection, and treatment of, and a cure for, melanoma; and
 (4)supports efforts to promote awareness of, and education on, sunsafe behaviors, including the use of sunscreen and sun-protective clothing.
			
